817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Douglas MORRIS, Plaintiff-Appellant,v.Al PARKE and Warden Gene Scroggy, Defendants-Appellees.
No. 86-5815.
United States Court of Appeals, Sixth Circuit.
May 8, 1987.

Before MERRITT, WELLFORD and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 9(b), Rules of the Sixth Circuit.


2
This pro se Kentucky prisoner seeks to appeal the district court's judgment adopting the Magistrate's report and recommendation to dismiss his civil rights suit filed pursuant to 42 U.S.C. Sec.l983.  Seeking monetary relief, plaintiff sued several prison officials charging that they were negligent in preventing the assault on plaintiff by another inmate.  The Magistrate recommended dismissal and explicitly advised the plaintiff that he had thirteen days to file objections or else he would relinguish the right to appeal.  Despite this warning, plaintiff did not file objections.


3
Upon consideration, we affirm.  Plaintiff's failure to file any objections to the Magistrate's report, after being advised of the consequences of not objecting, amounts to a waiver of his right to appeal.  Thomas v. Arn, 106 S.Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


4
Accordingly, this appeal is hereby dismissed pursuant to Rule 9(b), Rules of the Sixth Circuit.